Morgan, J.
The third opponent moves to dismiss this appeal as to Charles Lozano and Mrs. Prances Jones, on the ground that the appeal Is made returnable to the May term of this court, and that the fault lies at their door. We have searched the record in vain to find any petition of appeal, or motion for appeal, or order of appeal in their favor. Consequently we can not notice them.
As to Mrs. E. M. Jones, executrix, she moved for a suspensive appeal upon her furnishing bond as required by law. The judgment is for $528 50, with five per cent, interest from first January, 1872, to the twenty-sixth January, 1874, the date of the judgment. The interest amounted to $81 40, and should have been added to the principal. 2 La. 86 j 9 An. 310. The appeal bond, therefore, should have been for $914 85. It is for $792 25, and is therefore insufficient for a suspensive appeal. If not a suspensive appeal it is not any appeal, as the amount of the bond is not fixed by the judge.
It is therefore ordered, adjudged and decreed that the appeal be dismissed.